Citation Nr: 1433828	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to September 1992 and from January 2005 to April 2007, and had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2012, the Veteran testified at a Board videoconference hearing.  A transcript of that hearing has been associated with his claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

In April 2012, the Board remanded the claim to the RO for additional development.

The Board notes that the Veteran is currently in receipt of a TDIU, effective February 11, 2010.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  




FINDINGS OF FACT

There is no credible evidence demonstrating a diagnosis of asthma that is related to service, or to a service-connected disorder. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A (b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran was sent a letter in May 2012 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.    

To the extent that complete notice may not have been issued to the Veteran prior to the adverse determination on appeal, fully compliant notice has been issued, and the claims were readjudicated most recently in a December 2012 supplemental statement of the case (SSOC).  Thus, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

In the April 2012 remand, the Board requested the RO to obtain the Veteran's inactive service treatment records for her period of National Guard service from September 1992 to January 2005, as well as any other service treatment records which had not already been obtained, and all VAMC treatment records from October 2009 to the present.

In September 2012, the RO requested records from the VA Records Management Center (RMC) for the periods of inactive National Guard service from September 1992 to January 2005.  An October 2012 response reflects that after several searches the requested records were not located.  In October 2012, the RO completed a formal finding of unavailability of records from the RMC.

The Board notes, however, that treatment records from the periods of inactive National Guard service from September 1992 to January 2005 have been located in the extensive treatment records contained in the clams file. 

The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

In this case, the Veteran has been afforded an adequate VA examination, most recently in June 2012.   The examination report was thorough and contains necessary findings to base a decision with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  A brief but relevant and important opinion was provided.  The Board finds the opinion to be adequate, as it was predicated on a full reading of the claims file and the Veteran's own statements.  Therefore, the Board finds that no further action is necessary in this regard.   

The Board finds that all necessary assistance has been provided to the Veteran.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II.  Legal Criteria

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability, in-service occurrence or aggravation of a disease or injury, and a nexus between an in-service injury or disease and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

III.  Analysis

The Veteran asserts that she has asthma, to include as secondary to her service-connected seasonal allergies with recurrent sinusitis.   

At the February 2012 videoconference the Veteran offered testimony on the issue of service connection for asthma and seasonal allergies with recurrent sinusitis.  In fact she primarily offered testimony on her allergies.  "I've-they've put me on shots and, um, they've treated me-I've went through every medication there was that you can take for allergies, asthma, and-and even shots.  And they, they-they said they don't know what else to do."  (Transcript, p. 7)

She reported no sinusitis or asthma problems during her first period of service from 1979 through 1992.  On her separation examination she only reported frequent colds.  She was reactivated in January of 2005, and she reported that the problems she was having with allergies and asthma continued off and on from 1992 to 2005 and throughout her second period of service to the present with congestion and colds.  None of her treating physicians associated it with service.  Allergic rhinitis was diagnosed in 2006.  

Throughout her testimony she reported episodes of sinusitis and allergies, and associated treatment and surgery.  She did not testify as to any episodes, treatment or diagnosis of asthma.

The Veteran's service treatment records are very extensive and cover numerous conditions.  During her first period of service from June 1979 to September 1992 the treatment records are entirely silent for any respiratory disorder including asthma.  
      
The service treatment records contain a May 1992 service separation examination from her first period of service which was normal.  The Veteran gave a history of hay fever and cough.  She reported no sinusitis or asthma.  

A National Guard record contains an August 2000 office visit to L. Anne Lewis, M.D., noting that the Veteran flunked a retention physical due to an abnormal EKG and chest discomfort.  She reported no known allergies.  Her lungs were clear with equal and symmetrical breath sounds, and no wheezing, rales, or rhonci.

A March 2007 service treatment record notes that the Veteran had restrictive lung disease with a possible asthmatic component.  

The Board in its April 2012 remand noted that it was unclear whether the Veteran currently had asthma and remanded the claim for a medical examination and opinion.

At a June 2012 VA examination, the examiner noted that the file contained diagnoses of asthma, allergic rhinitis, and chronic sinusitis with the dates of diagnosis unknown, and restrictive lung disease diagnosed in 2007.  The Veteran claims service connection for asthma secondary to military service.  She reported that during service in 2007 she experienced coughing and sneezing.  She was referred to a civilian doctor who diagnosed asthma and prescribed Claritin.  She now complained of a nonproductive cough, sneezing, rhinitis with "yellow" mucous, headaches, and dizziness.  She reported having a bad cough since the 1980s.    

The examiner noted that her respiratory conditions require chronic low dose corticosteroids; inhalational broncidilator therapy; inhalational anti-inflammatory medications; and oral bronchodilators.  The Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  

It was noted that PFT testing accurately reflected the Veteran's current pulmonary function.  PFTS revealed pre-bronchodilator FVC findings of 67 percent of predicted; FEV-1 of 74 percent of predicted; and FEV-1/FVC of 84 percent and DLCO findings of 81 percent of predicted.  Post-bronchodilator FVC findings were 61 percent of predicted; FEV-1 were 68 percent of predicted; and FEV-1/FVC was 84 percent.  The most accurate reflection of the Veteran's level of disability was shown by the FEV-1/FVC test.

The examiner noted that FEV-1/FVC ratio revealed that the Veteran did not have any obstructive lung defects-there was mild restrictive lung defect.  Diffusion capacity was within normal limits.  Poor test performance was indicated by volume extrapolation/FVC.  This was interpreted as an insignificant response to bronchodilator.  The Veteran's effort was noted to be very poor.  

The examiner opined that the Veteran's claimed asthma condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event or illness.  It was noted that asthma was considered an obstructive disorder and that all PFTs dating back to 2007 were consistently negative for obstructive disorder,  The PFTs, however, were positive for mild restrictive disease, and chest x-ray was not indicative of obstructive lung disease as evidenced by hyperinflated lungs with flattened diaphragm, hyperlucent lungs.  Chest film showed greater than normal film blackening from increased transmission of X-rays.  The examiner noted that the Veteran had been given a diagnosis of adult onset asthma by a pulmonologist; however, it was noted, PFTs were indicative of restrictive lung disease.  The pulmonologist had also given a diagnosis of restrictive lung disease but did not specify the nature of the restrictive lung disease.  A 2007 VAMC allergy and immunology progress note indicated that the diagnosis of asthma was unclear.  

Based on PFTs, chest X-rays, and pulmonary progress notes, the examiner opined that the Veteran did not have a diagnosis of asthma; however, based on PFTs and pulmonology progress notes she did have a restrictive lung disease.  The examiner noted that the problems list from the VA restrictive disease did not include asthma as a diagnosis.  The military problems list, it was noted, does not include a definitive diagnosis of asthma but does indicate shortness of breath-probable asthma.  The examiner noted that she was treated in the military for cough, sinusitis, and allergic rhinitis.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board. Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the Board finds that the opinion of the VA examiner to be most persuasive, based as it was on examination of the Veteran and her claims file.  

The only nexus evidence of record which is favorable to the Veteran's claim comes from the Veteran.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Here, the Veteran has asserted that she has asthma as a result of her service or as secondary to her now service-connected seasonal allergies with recurrent sinusitis.  The symptoms, however, cannot be attributed to service or a service-connected disability merely by lay observation.  The lay opinion does not constitute competent evidence.  

The Board acknowledges that service connection may in some cases be established solely on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As noted above, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  That same lay person, however, is competent to provide evidence on the occurrence of observable symptoms during and following service.  Here, continuity of symptomatology is not credibly established by the lay evidence.  Although her claim did reference asthma, at that time she was alleging a respiratory disorder

It was not until 2007 that the Veteran was diagnosed as having restrictive lung disease with a possible asthmatic component.  The subsequent VA examination including PFT studies, however, found no evidence of an obstructive lung disease (asthma).  There is no confirmed diagnosis of asthma of record.  

Thus, despite the Veteran's reports of continuous symptoms, the overall evidence is against a finding that such symptoms were in fact continuous all the way back to active service.  Likewise, the overall evidence is against a finding that such symptoms were in fact caused by or aggravated by a service-connected disorder.  Thus, entitlement to service connection for asthma on a direct basis or as secondary to a service-connected disorder must be denied. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b), 3.310. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for asthma is denied



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


